IN THE SUPREME COURT OF THE STATE OF DELAWARE

VIRGINIA ROBINSON,                             §
                                               §
      Plaintiff Below,                         §   No. 172, 2017
      Appellant,                               §
                                               §   Court Below: Superior Court
      v.                                       §   of the State of Delaware
                                               §
STATE OF DELAWARE,                             §   C.A. No. S16C-11-001 ESB
                                               §
      Defendant Below,                         §
      Appellee.                                §

                              Submitted: October 25, 2017
                              Decided:   December 18, 2017

Before STRINE, Chief Justice; SEITZ and TRAYNOR, Justices.

                                      ORDER

      This 18th day of December 2017, it appears to the Court that the judgment of

the Superior Court should be affirmed on the basis of and for the reasons assigned

in its letter opinion dated April 11, 2017.1

      NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior

Court is hereby AFFIRMED.

                                        BY THE COURT:
                                        /s/ Leo E. Strine, Jr.
                                        Chief Justice




1
 Robinson v. State of Delaware, C.A. No. S16C-11-001 ESB, 2017 WL 1363894 (Del. Super.
Apr. 11, 2017).